Citation Nr: 1609282	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-03 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim in question.

In June 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for an addendum opinion on the etiology of the Veteran's bilateral hearing loss. As will be discussed below, an addendum opinion was provided in October 2015, and was sufficient for VA purposes of determining the claim for service connection. Therefore, the matter is now appropriately before the Board. See Stegall v. West, 11 Vet App 268 (1998). 

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.


FINDINGS OF FACT

The Veteran's bilateral hearing loss disability did not have onset during military service and is not shown to be related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The development of the Veteran's claim has been consistent with the provisions of the VCAA and implementing regulation. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)). The record indicates that the originating agency provided the Veteran with VCAA notice by a letter in January 2012.

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2014). VA must help a claimant obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained. The evidence of record includes statements of the Veteran, VA treatment records, VA medical examination reports, service personnel records, and service treatment records.

The Veteran underwent a VA audiological examination in February 2013. However, the Board found the February 2013 examination opinion inadequate because the examiner did not address the Veteran's lay statements when rending his opinion. Therefore, the VA obtained an addendum medical opinion in October 2015, which, as will be discussed below, sufficiently considered the Veteran's lay statements. The reports reflect that the examiner reviewed the Veteran's claims folder, interviewed and examined the Veteran, and evaluated the Veteran's current condition. The Veteran has not asserted that the VA examination was inadequate in any way, and the Board finds that the initial medical examination and the addendum opinion together are adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Therefore, the Board finds that VA has met its duties to assist and notify the Veteran.

II. Stegall Compliance 

In June 2015, the Board remanded this matter for a clarifying opinion by a VA audiologist as to the etiology of the Veteran's diagnosed bilateral hearing loss disability. The Veteran's claims were then to be readjudicated by the RO.

The Board finds that its remand instructions of June 2015 have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The record reflects that an addendum medical opinion was prepared in October 2015 and that the claim was readjudicated by a November 2015 supplemental statement of the case (SSOC).

The Board's remand order specifically directed the VA medical examiner to address the Veteran's competent lay statements concerning his constant exposure to acoustic trauma while working as a helicopter repairman in service. In addition, the remand instructed that the examiner "must not rely on the fact that the Veteran's hearing was within 'normal' limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided." In the October 2015 addendum report, the examiner noted that "noise exposure in service is highly probable based on the service records reviewed and [the] [V]eteran's report of military noise exposure . . . ." Furthermore, the examiner did not rely his opinion on the Veteran's in-service hearing or hearing at the time of separation, but instead considered his current hearing loss disability in relation to his in-service experiences, and supported his conclusion with medical literature and knowledge. The Board thus finds that its specific request as to the content of the addendum medical opinion has been satisfied, and the matter is now appropriately returned to the Board.

III. Service Connection

Generally, entitlement to VA disability compensation requires: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a connection (nexus) between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d) (2015).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected. See 38 C.F.R. §§ 3.303(b) (2015). When the fact of chronicity in service is not adequately supported, presumed service connection may established by a showing of continuity of symptomatology after discharge. See 38 C.F.R. § 3.303(b) (2015). Sensorineural hearing loss, being an "organic disease of the nervous system," is among the chronic diseases listed under 38 C.F.R. § 3.309(a), for which a presumption of service connection may apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all lay (non-expert) and medical evidence in evaluating a claim. See 38 U.S.C.A. § 1154(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, a lay witness is competent to provide testimony or statements relating to observed symptoms or facts within the ambit of the witness's personal knowledge. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). However, a layperson is generally not competent to determine issues requiring specialized knowledge or training. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Hearing loss will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2015). Normal hearing is defined by auditory thresholds from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not necessarily fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes. See Hensley, 5 Vet. App. at 159.

The Veteran seeks service connection for a bilateral hearing loss disability. After careful review, the Board finds that although the first and second elements of service connection are met, considering the evidence in the light most favorable to the Veteran, the preponderance of the evidence is against a nexus between the in-service occurrence and the Veteran's current disability, and the third element of Hickson is not met.

With respect to a current disability, which is the first element of service connection under Hickson, the Veteran has been diagnosed with bilateral sensorineural hearing loss. 

Upon VA audiological examination in February 2013, puretone thresholds were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
20
30
50
LEFT
10
10
10
30
55

The speech recognition scores were 94 percent in the right ear and 96 percent in the left ear, with the examiner noting that use of the speech discrimination score is appropriate for this Veteran. Because the puretone threshold in both the left and right ears for the 4000 Hertz frequency measure 50 and 55 decibels, respectively, the Board finds that the Veteran has a current bilateral hearing loss disability within the meaning of 38 C.F.R. § 3.385. 

With regard to the second Hickson element, an in-service occurrence of a disease or injury, the Board considers the evidence as a whole, to include service treatment records, lay statements, and service records. Service treatment records include various audiograms. The Veteran first received an audiogram upon enlistment in November 1970. Puretone thresholds measured as follows:





HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
5
--
5
LEFT
15
15
10
--
10

No speech recognition scores are provided. Applying the criteria set forth in 38 C.F.R. § 3.385, the Veteran did not have a hearing loss disability at enlistment.

An audiological examination dated December 1971 was afforded to the Veteran in service. Puretone thresholds were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
5
5
15
10

Again, no speech recognition scores are provided. Applying the criteria set forth in 38 C.F.R. § 3.385, the Veteran's records do not indicate a hearing loss disability.

The Veteran underwent a second in-service audiological examination in January 1973. Puretone thresholds measured as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
10
10
0
10
5

No speech recognition scores are available. The Veteran's audiogram results continue to indicate normal hearing in service and do not meet the hearing loss criteria under 38 C.F.R. § 3.385.

Last, the Veteran received a VA audiological examination at separation in July 1973. Puretone thresholds were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

Once again, the speech recognition scores are not provided, and the Veteran's audiogram results continue to indicate normal hearing in service, with the hearing loss criteria under 38 C.F.R. § 3.385 not met.

After a review of the above mentioned service treatment records, the February 2013 VA examiner provided the following analysis:

"A complete review of the audiological findings [during] [sic] active duty service show hearing sensitivity to be within normal limits from 500Hz-6000Hz bilaterally. Furthermore, a comparison of the audiological thresholds show no significant shift in hearing sensitivity at any of the test frequencies for either ear."

However, the Board still finds that the second Hickson element is met, as the Board recognizes an in-service occurrence. Regardless of the results of in-service audiological testing, the second Hickson element is met on the basis that the circumstances of the Veteran's service, as described by his credible statements and supported by a service personnel record, are consistent with harmful noise exposure. See 38 U.S.C.A. § 1154(a). In a December 2011 statement, the Veteran alleges that he was exposed to loud noise during military service from working on helicopters "12 to 14 hours a day, seven days a week." The Veteran's VA Form DD-214 indicates that the Veteran served as a helicopter repairman and mechanic. Additionally, the Veteran's DD-214 lists a sharpshooter badge. The Veteran's credible statements regarding exposure to noise from his work with helicopters while in service are consistent with his circumstances of service, and the Board finds that the Veteran is a competent historian of his experiences in-service. See Jandreau, 492 F.3d at 1377. Therefore, the Board concedes that the Veteran was exposed to in-service acoustic trauma.

However, the evidence must also show a nexus between an injury in service and a current disability. See 38 U.S.C.A. § 5107(a). As for the third Hickson element, the Board finds that the competent and probative evidence of record is against finding a nexus between the Veteran's current bilateral hearing loss disability and his military service. 

The February 2013 VA examiner noted that during active duty service hearing sensitivity was within normal limits, with no significant shift in hearing sensitivity at any of the test frequencies for either ear. 

The October 2015 addendum opinion, in addition to considering the service treatment records, notes that noise exposure in service is highly probable based on the Veteran's reports of military noise exposure but opined that not only was hearing loss not incurred during service but also that no significant shift in hearing likely occurred during active service. The examiner reasoned that medical research indicates that it is possible for a person to be exposed to hazardous noise and not develop a hearing loss. The examiner explained that "[m]any factors are associated with the development of noise-induced hearing loss. One important factor is individual susceptibility." He concludes, therefore, that "in the case in question, it does not necessarily follow that because a person was exposed to hazardous noise, he or she must have a noise-induced hearing loss." 

Last, the examiner supported his finding by noting that the Institute of Medicine "stated there was insufficient basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure." Thus, "a prolonged delay in the onset of noise-induced hearing loss was 'unlikely.'"

The VA examiner noted his review of the Veteran's claims folder. The Veteran's allegation of military noise exposure having caused his current disability was specifically acknowledged, and his rationale was adequately supported by medical knowledge. Therefore, the examiner's opinion is entitled to probative weight as the examiner reviewed the history and provided an opinion supported by a rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (referring to the need for medical opinions to be supported by sufficient facts and data); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In determining the likelihood of a nexus between a current disability and an in-service injury, a VA medical examiner cannot rely solely on the fact that a claimant's hearing was within normal limits for VA purposes, or non-ratable under 38 C.F.R. § 3.385, at the time of his or her separation from service. See Hensley, 5 Vet. App. at 159. However, here the examiner's negative nexus opinion, when considered with the addendum report, does not rest solely on the fact that the Veteran's separation exam shows hearing results within normal limits. Significantly, the examiner also cited the fact of: 1) no significant threshold shift between entrance into, and separation from, service; and 2) no scientific basis for the existence of prolonged delay in the onset of hearing loss due to acoustic trauma, as determined by cited medical literature.

VA may consider only independent medical evidence to support its findings and is not permitted to decide a claim based upon its own unsubstantiated medical conclusions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). While VA is not compelled to accept a medical opinion, VA must point to a medical basis other than its own unsubstantiated opinion to support a decision based on a conclusion contrary to that the medical examiner. Id. In the present case, the Board can identify no basis in the record for finding that the examiner's opinion does not represent sound medical reasoning and accurate consideration of the record evidence. The Board thus concludes that a preponderance of the evidence establishes that the Veteran did not incur a chronic disease in service.

While competent to report his past and current symptoms of hearing difficulty, the Veteran has presented no probative clinical evidence of a nexus between his bilateral hearing loss disability and military service. As a layperson, the Veteran is not competent to associate his currently diagnosed bilateral sensorineural hearing loss to acoustic trauma during service. Such opinion requires specific medical training. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his bilateral hearing loss disability and his military service to be of no probative value. See Layno, 6 Vet. App. at 469-70 (1994); Jones, 7 Vet. App. at 137 (1994); see also 38 C.F.R. § 3.159(a)(1) (2015).

The Board must also consider whether service connection should be presumed based on a chronic disease or a continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2015). However, the service treatment records, including the separation examination, do not reflect that hearing loss was shown during service nor does the evidence reflect that the Veteran had sensorineural hearing loss to a compensable degree within one year of discharge from service. Instead, the first indication of hearing loss arises in December 2011, 38 years after separation from service. See VA treatment record of December 2011.  For the showing of chronic disease in service, a combination of manifestations must sufficiently identify the disease entity, and sufficient observation must establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." See 38 C.F.R. § 3.303(b) (2015). As service treatment records do not indicate hearing loss in service, with evidence of hearing loss first arising in December 2011 and the VA examiner's opinion reasoning that the hearing loss was delayed and unlikely from service, the Board cannot find that hearing loss was chronic in service. 

When the fact of chronicity in service is not adequately supported, service connection may be established by a showing of continuity of symptomatology after discharge. See 38 C.F.R. § 3.303(b) (2015). The Veteran has reported continuity since service. See notice of disagreement dated in March 2013.  However, hearing loss was not noted in service and the examination results, including the separation examination, showed normal hearing.  Accordingly, continuity of symptomatology is not shown.   

Because a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


